Exhibit 10.19

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

DIVIDEND AGREEMENT


THIS DIVIDEND AGREEMENT (this “Agreement”), dated as of August 15th, 2014, and
effective from the date of the Purchase Agreement (as defined below), is entered
into among ActiveCare, Inc., a Delaware corporation (the “Company”), and each of
Hillair Capital Investments L.P., Alpha Capital Anstalt and Osher Capital
Partners LLC (the “Primary Holders”). Capitalized terms used herein, but not
otherwise defined, shall have the meanings ascribed to such terms in the
Purchase Agreement (as defined below).


WHEREAS, the Company, the Primary Holders and certain other parties entered into
a Securities Purchase Agreement, dated December 16, 2013 (as amended, the
“Purchase Agreement”), and the other transaction documents entered into in
connection therewith, pursuant to which the Company created and issued a new
series of preferred stock designated as Series F Variable Rate Convertible
Preferred Stock (the “Preferred Stock”) pursuant to a Certificate of Designation
for the Preferred Stock (“Certificate of Designation”);


WHEREAS, the Company and the Primary Holders agree, subject to certain
conditions hereunder, to permit the Company to issue to the Primary Holders
shares of Common Stock in lieu of cash dividend payments.


NOW, THEREFORE, in consideration of the terms and conditions contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties, intending to be
legally bound hereby, agree as follows:
 
1. Consent to Amended and Restated Certificate of Designation.  Concurrently
with the execution of this Agreement, each Primary Holder shall deliver or cause
to be delivered to the Company a Consent in Lieu of Special Meeting of Series F
Preferred Stockholders, substantially in the form of Exhibit D attached hereto,
with respect to the amendment and restatement of the Certificate of Designation
(the “Amended and Restated Certificate of Designation”).


2. Amendment to Certificate of Designation.  The Company shall take all
necessary action to effectuate the Amended and Restated Certificate of
Designation, including the filing of the Amended and Restated Certificate of
Designation with the Secretary of State of Delaware on the date hereof, and
shall deliver evidence of the filing and acceptance thereof to each Primary
Holder.
 
3. Representations and Warranties of the Company.  The Company hereby makes the
representations and warranties set forth below to the Primary Holders as of the
date of its execution of this Agreement:
 
(i) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations hereunder in
accordance with the terms hereof.  The execution and delivery of this Agreement
by the Company and the consummation by it of the transactions contemplated
hereby have been duly authorized by all necessary action on the part of the
Company and no further action is required by the Company, the Board of Directors
or the Company's stockholders in connection therewith.  This Agreement has been
duly executed by the Company and, when delivered in accordance with the terms
hereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors' rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii) No Conflicts.  The execution, delivery and performance of this Agreement by
the Company and the consummation by the Company of the transactions contemplated
hereby, subject to the terms hereof and thereof, do not and will not: (i)
conflict with or violate any provision of the Company's or any Subsidiary's
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) conflict with, or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, result
in the creation of any Lien upon any of the properties or assets of the Company
or any Subsidiary, or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company or
any Subsidiary is a party or by which any property or asset of the Company or
any Subsidiary is bound or affected, or (iii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Company or
a Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.


(iii) Holding Period.  Company acknowledges and agrees that this amendment is an
accommodation to the Company by the Holders and is being made with no additional
consideration.  As such, the holding period of the Preferred Stock pursuant to
Rule 144 shall extend back to December 13, 2013.


(iv) Survival and Bring Down.  All of the Company's representations and
warranties contained in this Agreement shall survive the execution, delivery and
acceptance of this Agreement by the parties hereto.  The Company expressly
reaffirms that each of the representations and warranties set forth in each of
the Purchase Agreement (as supplemented or qualified by the disclosures in any
disclosure schedule to any Purchase Agreement), continues to be true, accurate
and complete in all material respects as of the date hereof (except as set forth
in the disclosure schedules attached hereto) (the “Bring Down Disclosure
Schedule”), and except for any representation and warranty made as of a certain
date, in which case such representation and warranty shall be true, accurate and
complete as of such date), and the Company hereby remakes and incorporates
herein by reference each such representation and warranty (as qualified by the
Bring Down Disclosure Schedule) as though made on the date of this
Agreement.  Further, for clarity, the term “Transaction Documents” as defined
under the Purchase Agreement shall expressly include this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
4. Representations and Warranties of the Primary Holders.  Each Primary Holder,
severally and not jointly with the other Primary Holders, hereby represents and
warrants that the representations and warranties contained in Sections 3.2(b),
(c), (d), (e), (f) and (g) are true and correct as they relate to the issuance
of the Additional Preferred Stock.  Additionally, each Primary Holder, severally
and not jointly with the other Primary Holders, hereby makes the representations
and warranties below to the Company s of the date of its execution of this
Agreement: (a) the execution and delivery of this Agreement by it and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary action on its behalf and (b) this Agreement has been
duly executed and delivered by such Primary Holder and constitutes the valid and
binding obligation of such Primary Holder, enforceable against it in accordance
with its terms except (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors' rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
5. Public Disclosure.  On or before August 20, 2014, the Company shall have
publicly disclosed the material terms of the transactions contemplated hereunder
in a filing with the Commission.
 
6. Fees and Expenses.  The Company agrees to pay Ellenoff Grossman & Schole LLP
the reasonable legal fees and expenses of the Primary Holders in connection
herewith and certain expenses incurred with prior negotiations. Except as
expressly set forth herein or in the Transaction Documents to the contrary, each
party shall pay the fees and expenses of its advisors, counsel, accountants and
other experts, if any, and all other expenses incurred by such party incident to
the negotiation, preparation, execution, delivery and performance of this
Agreement and any prior amendments (whether executed or not).


7. Effect on Transaction Documents. Except as expressly modified by this
Agreement, as amended, or the Certificate of Designation, all of the terms and
conditions of the Transaction Documents shall continue in full force and effect
after the execution of this Agreement and shall not be in any way changed,
modified or superseded by the terms set forth herein, including, but not limited
to, any other obligations the Company may have to the Primary Holders under the
Transaction Documents, as amended. 


8. Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be provided as set forth in the
Purchase Agreement.
 
9. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed and construed
and enforced in accordance with the internal laws of the State of New York in
accordance with Section 5.9 of the Purchase Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
10. Execution and Counterparts. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart.  In the event that any signature is
delivered by facsimile transmission or by e-mail delivery of a “.pdf” format
data file, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such facsimile or “.pdf” signature page were an original
thereof.
 
11. Independent Nature of Primary Holders’ Obligations and Rights.  The
obligations of each Primary Holder hereunder are several and not joint with the
obligations of any other Primary Holders hereunder, and no Primary Holder shall
be responsible in any way for the performance of the obligations of any other
Primary Holder hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Primary Holder
pursuant hereto, shall be deemed to constitute the Primary Holders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Primary Holders are in any way acting in concert
with respect to such obligations or the transactions contemplated by this
Agreement. Each Primary Holder shall be entitled to protect and enforce its
rights, including, but not limited to, the rights arising out of this Agreement,
and it shall not be necessary for any other Primary Holder to be joined as an
additional party in any proceeding for such purpose.
 
(f) Equal Treatment of Holders.  No consideration (including any modification of
any applicable transaction documents related to the Series F Preferred Stock or
Series G Preferred Stock) shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provisions related to the issuance of
the Series F Preferred Stock and Series G Warrants and the Series G Preferred
Stock and related Warrants unless the same consideration is also offered to all
of the holders of such securities. For clarification purposes, this provision
constitutes a separate right granted to each such holder by the Company and is
intended for the Company to treat such holders as a class and shall not in any
way be construed as such holders acting in concert or as a group with respect to
the purchase, disposition or voting of any securities held by such holders or
otherwise.
 
12. Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
 
 [SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Dividend Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 
 

   ACTIVECARE, INC.            By:___________________________          Name:
Marc Bratsman          Title: Chief Financial Officer

 


********************


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
SIGNATURE PAGES FOR HOLDERS FOLLOW]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER'S SIGNATURE PAGE TO ACAR DIVIDEND AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Dividend Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Primary Holder: ___HILLAIR CAPITAL INVESTMENT L.P.____________
Signature of Authorized Signatory of Primary Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________






[SIGNATURE PAGES CONTINUE]


 
 

--------------------------------------------------------------------------------

 
 
[HOLDER'S SIGNATURE PAGE TO ACAR DIVIDEND AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Dividend Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Primary Holder: ___ALPHA CAPITAL ANSTALT  ____________________
Signature of Authorized Signatory of Primary Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________






[SIGNATURE PAGES CONTINUE]
 
 
 

--------------------------------------------------------------------------------

 
 
[HOLDER'S SIGNATURE PAGE TO ACAR DIVIDEND AGREEMENT]
 
IN WITNESS WHEREOF, the undersigned have caused this Dividend Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.
 


Name of Primary Holder: ___OSHER CAPITAL PARTNERS LLC _______________
Signature of Authorized Signatory of Primary Holder: __________________________
Name of Authorized Signatory: _________________________
Title of Authorized Signatory: __________________________


 
 
 

--------------------------------------------------------------------------------

 